        Case 1:18-cv-04997-JFK Document 62 Filed 04/30/20 Page 1 of 2

                                                  ,USDCSDNY
                                                   DOCUIV1ENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
GW HOLDINGS GROUP, LLC,

                       Plaintiff,
                                                  No. 18 Civ. 4997      (JFK)
       -against-
                                                           ORDER
CRUZANI, INC., formerly known as
US Highland, Inc.,

                       Defendant.
------------------------------------x

JOHN F. KEENAN, United States District Judge:

       Before the Court is a motion by The Steidley Law Firm

("Steidley") to withdraw as counsel pro hac vice for Defendant

Cruzani, Inc., formerly known as US Highland, Inc. 1           (ECF No.

59.)    Steidley argues that adversity has arisen between itself

and Defendant due to Defendant's refusal to pay outstanding

legal fees and expenses owed to Steidley.          (ECF No. 60.)    Upon

receipt of Steidley's motion, the Court spoke with counsel for

Plaintiff GW Holdings Group, LLC ("Plaintiff's counsel").

Plaintiff's counsel does not object to Steidley's request to

withdraw.

       Accordingly, Steidley's motion to withdraw is GRANTED.             The

Clerk of Court is directed to terminate Jeffrey W. Steidley and

Gage S. Fender from Defendant's representation in this action.




1 In addition to Steidley, Defendant also is currently represented in
this action by Matthew Tracy of Winget, Spadafora & Schwartzberg, LLP.


                                      1
         Case 1:18-cv-04997-JFK Document 62 Filed 04/30/20 Page 2 of 2




     The current briefing schedule (ECF No. 58), which gives

Defendant until June 17, 2020, to make certain filings relating

to its motion to dismiss and Plaintiff's motion for summary

judgment, remains in effect.

SO ORDERED.

Dated:       New York, New York
             April / '1 ,
                        2020           U          John F. Keenan
                                           United States District Judge




                                       2
